DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

    IJEOMA N. ECHETABU a/k/a UCHE AKAGBOSU a/k/a UCHE
       ECHETABU a/k/a IJEOMA AKAGBOSU a/k/a IJEOMA
                   NDUBUAKU UCHENNA,
                         Appellant,

                                     v.

  MARY OLA AKAGBOSU, CASIMIR OMOKHEKHA AKAGBOSU, and
                  EMILY I. AKAGBOSU,
                       Appellees.

                               No. 4D21-1999

                           [January 27, 2022]

  Appeal of nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; John S. Kastrenakes, Judge; L.T.
Case No. 50-2020-CA-007511-XXXX-MB.

  Thomas S. Ward and Jason R. Block of Rennert Vogel Mandler &
Rodriguez, P.A., Miami, for appellant.

   Stephen A. Mendelsohn and Sabrina D. Niewialkouski of Greenberg
Traurig, P.A., Fort Lauderdale, and, Brigid F. Cech Samole and Katherine
M. Clemente of Greenberg Traurig, P.A., Miami, for appellee Mary Ola
Akagbosu.

PER CURIAM.

   Affirmed.

CONNER, C.J., CIKLIN and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.